



COURT OF APPEAL FOR ONTARIO

CITATION: Priest v. Reilly, 2013 ONCA 419

DATE: 20130619

DOCKET: C55887

Feldman, MacFarland and Strathy JJ.A.

BETWEEN

Elaine Lynn Priest

Applicant (Respondent in appeal)

and

Paul Duncan Reilly

Respondent (Appellant)

Paul Duncan Reilly, acting in person

George Johnson, for the respondent

Heard and released orally:  June 5, 2013

On appeal from the order of Justice Steinberg of the Superior
    Court of Justice, dated August 3, 2012.

ENDORSEMENT

[1]

We see no error in the order made by Steinberg J. It is clear from the
    transcript that the appellant indicated that he had been in the court when the
    order of Lafrenière J. was made.

[2]

The appeal is dismissed but without prejudice to the appellants right
    to bring a fresh application and include in that application the issues raised in
    the application dismissed.

[3]

Counsel for the respondent has helpfully offered to assist the appellant
    to obtain an early hearing date for any such motion if needed.

[4]

The appeal is dismissed. Costs of the appeal to the respondent fixed in
    the sum of $2,500, inclusive of disbursements and HST.

K. Feldman J.A.

J. MacFarland J.A.

G. R. Strathy J.A.


